Citation Nr: 0509582	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  96-45 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a mandible 
disorder.  

2.  Entitlement to a disability rating in excess of 10 
percent for field of vision impairment of the right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active military duty from August 1961 
to November 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  Specifically, in 
a May 1996 decision issued in June 1996, the RO denied 
entitlement to a rating in excess of 10 percent for the 
veteran's service-connected field of vision impairment of the 
right eye.  Later, in rating decisions issued in March 1999 
and March 2000, the RO denied entitlement to service 
connection for a mandible disorder.  

The veteran canceled an RO hearing scheduled in January 1997 
and asked that he be scheduled for an examination instead.  
Therefore, his hearing request was deemed withdrawn.  
38 C.F.R. § 20.704 (2004).  

In November 2003, the Board remanded the appeal for 
additional development.  The case is now before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  There is no competent medical evidence showing the 
veteran has any residual disorder of the mandible related to 
service, to include due to a fracture of the right zygomatic 
arch.

3.  There is no competent medical evidence of ocular 
pathology, to include field of vision impairment of the right 
eye related to an in-service fracture of the right zygomatic 
arch; concentric contraction of the visual field of the right 
eye has not been shown to be equal to or less than 15 
degrees.


CONCLUSIONS OF LAW

1.  Claimed mandible disorder was not incurred in, or 
aggravated by, active military service, or due to a service-
connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004).

2.  The criteria for a rating in excess of 10 percent for 
field of vision impairment of the right eye have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.84a, Diagnostic Code 6080 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted and became 
effective on November 9, 2000.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  This law not only did 
away with the concept of a well-grounded claim, but also 
imposed additional duties and obligations on VA in notifying 
a claimant and developing claims.  This change is applicable 
to all claims filed before the date of enactment, November 9, 
2000, and not yet final as of that date.  VA also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000.  
See 66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See VAOPGCPREC 5-2004.

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002) 
regarding the issues addressed in this decision.  In 
compliance with the November 2003 remand, in letters dated in 
March 2004, the VA provided the appellant with the notice 
required by the VCAA, asked him to identify health care 
providers, and notified him that he would be scheduled for an 
examination with regard to his claim.  In particular, the 
March 2004 letter informed the appellant that to establish 
service connection VA needed evidence showing that a mandible 
disorder was related to military service and for entitlement 
to a higher rating he must show that his service-connected 
disability had worsened, asked him to provide health care 
provider information, and asked him to let VA know of any 
other information that might support his claim and to provide 
any evidence that was in his possession.  In response, the 
appellant stated that he had no more evidence to include in 
his claim.  In compliance with the November 2003 Board 
remand, VA associated VA medical records relating to 
treatment from July 1992 to March 2002.  In April 2004, VA 
dental and eye examinations were performed and an opinion 
given as to whether the appellant had a mandible disorder 
related to service.  In August 2004, VA readjudicated the 
claims and furnished a supplemental statement of the case 
(SSOC) to the appellant.  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's 
November 2003 remand.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).

The veteran was afforded the opportunity to provide lay or 
medical evidence, which might support his claims; he canceled 
a January 1997 RO hearing and asked that he be scheduled of 
an examination instead.  In a February 1994 duty to assist 
letter, a March 2000 notice of decision letter, and VCAA 
letters dated in March 2001, July 2002, and March 2004, the 
RO notified the veteran of what was needed to establish 
entitlement to an increased rating and to service connection 
and asked the veteran to provide additional information in 
support of his claims and told him that he must give VA 
enough information about any records so that such records 
could be requested on his behalf.  In April 1994 and January 
1998, the veteran submitted VA and private treatment records 
in support of his claims.  Service medical, non-VA, and VA 
treatment records have been associated with the claims file.  
The veteran was afforded VA examinations in May 1995, 
September 1998, January 2000, February 2002, and April 2004.  
In variously dated letters, three rating actions, a Board 
remand, two statements of the case (SOCs), and two SSOCs, VA 
informed the veteran of what was needed to establish 
entitlement to a higher rating for the veteran's right eye 
disability and service connection for a claimed mandible 
disorder and he was given additional chances to supply any 
pertinent information.  In an April 2004 statement, the 
veteran indicated that he had no more evidence to submit.  
Lay statements from the veteran and his representative also 
have been associated with the file. 

Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence, which might be 
relevant to the increased rating and service-connection 
claims discussed in this decision.  Under these 
circumstances, the Board finds that the service medical 
records, non-VA and VA treatment records, VA examination 
reports, three rating actions, and lay statements are 
adequate for determining whether the criteria for a higher 
rating or service connection have been met.  Accordingly, the 
Board finds that no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.

The VCAA also requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  
See VAOPGCPREC 7-2004.

In the present case, a substantially complete application for 
an increased rating was received in January 1994.  In a May 
1996 rating decision, the RO denied entitlement to a rating 
in excess of 10 percent for the right eye disability.  In 
January 1998, the RO received a substantially complete 
application for service-connection for a mandible disorder.  
In a January 1999 rating decision issued in March 1999, the 
RO denied the veteran's service-connection claim as not well 
grounded.  Following a VA examination, in a rating decision 
issued in March 2000, the RO confirmed its earlier denial of 
the veteran's service-connection claim.  Following the 
enactment of the VCAA, in a March 2001 SOC, the RO 
readjudicated the service-connection claim on the merits and 
denied it.  Prior to this rating action, in a March 2001 
letter, the RO provided initial notice of the provisions of 
the VCAA to the appellant and specifically informed the 
veteran that he needed to provide medical evidence showing 
that a current mandible disorder was incurred in service.  
Although the various VCAA notice letters that were provided 
to the appellant do not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  Collectively, in various letters, three rating 
decisions, two SOCs, and two SSOCs, and their cover letters, 
VA provided additional notice to the appellant regarding what 
information and evidence must be submitted by the claimant, 
what information and evidence might be, or had been, obtained 
by VA, and gave the veteran additional time to submit any 
comment concerning any additional evidence that pertained to 
his claims.  In these communications, VA also informed the 
appellant of what information and evidence was needed to 
substantiate his claims and what information he needed to 
submit and what VA would do or had done.  

In reviewing the agency of original jurisdiction (AOJ) 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single and 
earlier notice to the appellant covering all content 
requirements is harmless error.

The Board finds that VA has notified the appellant of the 
evidence needed to adjudicate his increased rating and 
service-connection claims and has obtained and developed all 
relevant evidence necessary for an equitable disposition of 
the issues discussed in this decision, particularly in light 
of the facts that the April 2004 VA examiners found no 
mandible disorder or ocular pathology, to include field of 
vision impairment of the right eye, related to an in-service 
fracture of the right zygomatic arch.  As such, the Board 
finds that there has been no prejudice to the appellant in 
this case that would warrant further notice or development, 
his procedural rights have not been abridged, and the Board 
will proceed with appellate review.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Bernard, 4 Vet. App. at 
393.


Analysis

Service-Connection Claim

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  Additionally, service connection may be 
granted for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on the 
basis of aggravation.  38 C.F.R. § 3.310 (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).  Generally, when a veteran 
contends that a service-connected disorder has caused a new 
disability, there must be competent medical evidence that the 
secondary disability was caused or chronically worsened by 
the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (in which the United States Court of Appeals for 
Veterans Claims (Court) held that a witness must be competent 
in order for his statements or testimony to be probative as 
to the facts under consideration).  The Court has also held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

Throughout the current appeal, the veteran has asserted that 
service connection for a mandible disorder is warranted 
because he claims that this disability originated during his 
active military duty.  In his April 2001 substantive appeal, 
the veteran contended that he was first treated for this 
condition approximately a year after entering service.  

The service medical records confirm that, on October 19, 
1961, the veteran sustained a fracture of his right zygomatic 
arch.  Several days later, he underwent an open reduction 
with excellent results.  Service medical records are negative 
for clinical findings related to a mandible disorder.  The 
veteran's October 1961 separation examination report reflects 
a fracture of the right zygomatic arch, for which the veteran 
is already service connected.  

An November 18, 1963 VA orthopedic examination report, which 
includes x-ray evidence, reveals that of the fracture the 
right zygomatic arch was healed without significant clinical 
findings.  

According to relevant post-service medical records, at a 
March 1964 VA ears, nose, and throat (ENT) examination, an 
examiner concluded that the degree of disability associated 
with the old fracture of the veteran's right zygoma, which 
was treated with surgery, was mild.  At an October 1978 VA 
ENT evaluation, the veteran complained of occasional 
headaches and some difficulty in mastication.  The examiner 
diagnosed sequela of a fracture of the right zygomatic arch.  

A September 1981 VA dental examination showed multiple 
missing teeth with root fragments and existing teeth in 
various stages of caries with generalized periodontitis, no 
visible scarring apparent intra-orally or on the face, no 
apparent facial deformity, no apparent paresthesia or 
anesthesia, well-demonstrated mandibular movements in all 
excursions without pain and with smooth tempero-mandibular 
joint function, no abnormality in speech, no apparent 
dysfunction of the stomatognathic apparatus clinically or 
radiographically, and a marginally adequate masticatory 
function.  The examiner concluded that the veteran had no 
apparent residuals from the zygomatic fracture and that no 
corrective measures were indicated.  

An August 1985 VA dental examination report reflects 
excellent facial contour, no scars or deformities of the head 
or face, a good opening range of the mouth, poor oral hygiene 
with multiple broken teeth, and masticatory muscles of normal 
consistency and without tender spots.  The examiner concluded 
that the evaluation was normal except for the veteran's 
caries.  

At a September 1998 VA dental examination, the veteran's main 
complaint was frequent pain on the right side of his face.  
This evaluation revealed missing teeth, some limitation of 
motion of the mandible (including the ability to open the 
mouth to no more than 40 millimeters (mm) and a marked 
alveolar bone resorption in the maxilla.  Panoramic 
radiograph films showed evidence of a periapical radiolucent 
lesion associated with teeth #22 and #23 as well as evidence 
of distal caries on molar #18.  The examiner concluded that 
the veteran had impaired masticatory function secondary to 
missing maxillary mandibular teeth and diagnosed impaired 
masticatory function, caries on tooth #18, and mild 
limitation of motion of the mandible.  

At a January 2000 VA dental examination, the veteran 
described occasional pain on the right side of his face when 
chewing food.  A physical examination showed missing teeth, 
the ability to open the mandible up to 38 mm (which the 
examiner described as very good), and moderate alveolar bone 
resorption compatible with periodontitis.  Panoramic 
radiographs taken provided evidence of caries on the 
molar #19 (on its distal occlusal surface involving the pulp) 
as well as a buckle caries on tooth #23.  The conclusion was 
that the veteran (who was partially edentulous) had severely 
impaired masticatory function due to many missing teeth and 
he was diagnosed with caries on teeth #19 and #23, 
generalized periodontitis, and loss of teeth.  

A February 2002 VA dental and oral examiner noted that he had 
reviewed the veteran's medical dental records, which reflect 
"documented evidence of [a] fracture of the [veteran's] 
right zygomatic arch on October 19, 1961, when [the veteran] 
. . . was in military service."  At the time of the 
examination, the veteran complained of masticatory difficulty 
due to missing teeth.  A physical examination showed no 
limitation of motion of the mandible and no bone loss of the 
mandible, maxillary, or hard palate.  The examiner concluded 
that relevant radiographic films showed no signs of a 
residual fracture in the veteran's zygomatic arch and that 
his masticatory function was severely impaired due to missing 
teeth.  Upon consultation with an oral surgeon, the examiner 
also determined the veteran has no mandibular abnormality 
secondary to the residuals of a fracture of the right 
zygomatic arch.  The diagnosis was an impaired masticatory 
function secondary to missing teeth.  

After a thorough review of the record, an April 2004 VA 
dental examiner found no mandibular disorder that could be 
diagnosed at the time of examination.  No bone loss of the 
mandible, maxilla, or hard palate was noted.  Impaired 
masticatory function was noted secondary to the loss of teeth 
due primarily to dental caries and periodontal disease, which 
has affected the veteran for many years, but is not in any 
way related to an in-service fracture of the right zygomatic 
arch.  

Moreover, post-service medical records fail to show medical 
evidence of any disorder of the mandible related to in-
service trauma.

In summary, the only evidence the veteran has submitted that 
supports the claim discussed above is his own statements and 
those of his representative.  They, as lay persons, with no 
apparent medical expertise or training, are not competent to 
offer opinions on the presence, or etiology, of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 
Vet. App. at 494-95 (holding that laypersons are not 
competent to offer medical opinions).  Thus, their statements 
do not establish the required evidence needed, and the claim 
must be denied.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for a mandible disorder, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-56 
(1990).

Increase Rating Claim

The veteran contends that the disability rating assigned for 
his right eye disability should be increased to reflect more 
accurately the severity of his symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991 & 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When practicable, ratings on account of visual impairment are 
to be based on examination by specialists, including 
uncorrected and corrected central visual acuity for distance 
and near based on the Snellen's test type or its equivalent.  
The best distant vision obtainable after best correction will 
be the basis of rating.  38 C.F.R. § 4.75 (2004).  In 
applying the ratings for impairment of visual acuity, a 
person not having the ability to read at any one of the 
scheduled steps or distances, but reading at the next 
scheduled step or distance, is to be rated as reading at this 
latter step or distance.  That is, a person who can read at 
20/100 but who cannot read at 20/70, should be rated as 
seeing at 20/100.  38 C.F.R. § 4.83 (2004).  Eye disabilities 
may be rated based on loss of visual acuity under Diagnostic 
Codes 6061 to 6079.  38 C.F.R. § 4.84a (2004).  The rating 
criteria begin with evaluating visual acuity where the vision 
in each eye is 20/40.  In that case a noncompensable 
disability evaluation is warranted under 38 C.F.R. § 4.84a, 
Diagnostic Code 6079.  A 10 percent rating would be for 
consideration if there was vision of 20/50 in one eye and 
20/50 in the other (Diagnostic Code 6078).  A 20 percent 
rating would be for consideration if there was vision of 
20/70 in one eye and 20/50 in the other (Diagnostic Code 
6078), vision of 20/100 in one eye and 20/50 in the other 
(Diagnostic Code 6078), vision of 20/200 in one eye and 20/40 
in the other (Diagnostic Code 6077), and vision in one eye of 
15/200 in one eye and 20/40 in the other (Diagnostic Code 
6077).  38 C.F.R. § 4.84a.

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  The 
usual perimetric methods will be employed, using a standard 
perimeter and 3-mm white test object.  At least 16 meridians 
22 1/2 degrees apart will be charted for each eye.  The 
charts will be made a part of the report of examination and 
not less than two recordings, and three when possible, will 
be made.  The minimum limit for this function is established 
as a concentric central contraction of the visual field to 
five degrees.  This type of contraction of the visual field 
reduces the visual efficiency to zero.  38 C.F.R. § 4.76 
(2004).

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a (2004).

Under Table III of § 4.76a, the normal visual field extent at 
the 8 principal meridians, in degrees, is: Temporally: 85; 
down temporally: 85; down: 65; down nasally: 50; nasally: 60; 
up nasally: 55; up: 45; up temporally: 55.  The total is 500 
degrees.

Unilateral concentric contraction of the visual fields to 60 
degrees, but not to 45 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/50.  
Unilateral concentric contraction of the visual fields to 45 
degrees, but not to 30 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/70.  
Unilateral concentric contraction of visual fields to 30 
degrees, but not to 15 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/100.  
Unilateral concentric contraction of the visual fields to 15 
degrees, but not to 5 degrees, is rated as 20 percent 
disabling or as equivalent to visual acuity of 20/200.  
Unilateral concentric contraction of the visual fields to 5 
degrees is rated as 30 percent disabling or as equivalent to 
visual acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 
6080 (2004).  Demonstrable pathology commensurate with the 
functional loss will be required.  The concentric contraction 
ratings require contraction within the stated degrees, 
temporally; the nasal contraction may be less.  38 C.F.R. § 
4.84a, Diagnostic Code 6080, Note (2) (2004).

In a May 1964 rating decision, service connection for 
impaired visual field of the right eye was granted secondary 
to the veteran's service-connected fracture of the right 
zygomatic arch.  A 10 percent disability rating was assigned, 
effective from October 2, 1963.

A March 1964 VA eye examination report reveals a slight 
constriction of the field of vision in the right eye from 40 
to 50 degrees.  In a May 1969 rating decision, the RO 
assigned a 30 percent rating based on impaired visual fields 
in both eyes, without explanation as to the reason for 
evaluating the left eye, effective April 23, 1969.  This 
rating decision also denied service connection for bilateral 
pterygium.  

An October 1973 VA eye examination report reflect field of 
vision as being full and normal, although a contemporaneous 
VA neurological examiner indicated that the veteran had 
impaired visual field.

An August 1977 VA eye examiner indicated that the limitation 
of field of vision was not clinically significant even though 
it was limited to 65 degrees temporally in the right eye.

An October 1978 VA eye examination report revealed visual 
acuity of 20/20 bilaterally.  The veteran also had presbyopia 
and limitation of temporal fields of vision to 60 degrees in 
both eyes.

Based on examination findings, in a December 1978 rating 
action, the RO reduced the veteran's rating to 20 percent for 
field of vision impairment in his right eye.  In an April 
1980 decision, the Board affirmed the 20 percent rating, 
noting that the veteran had concentric contraction of the 
visual field in the right eye to 46 degrees.

September and October 1981 VA examination reports reflect no 
apparent residual from the zygomatic fracture, visual acuity 
was 20/30 in the right eye, and visual fields were full to 2 
mm, that is within normal.  In a November 1981, the veteran's 
rating for his right eye disability was reduced to 
noncompensable (zero percent) because it had improved to the 
point where it was no longer compensable.

Outpatient treatment records from 1977 to March 1982 show 
diagnoses of left eye pterygium, refractive error, and 
conjunctivitis.  A March 1982 VA treatment record showed 
complaints of defective vision and nasal pterygium in both 
eyes and residuals of scars from pterygium surgery with 
visual acuity of 20/25 in the right eye.

In July 1985, the Board affirmed the noncompensable rating 
for the veteran's right eye.  Although an eye evaluation was 
performed in July 1986, no visual field examination was done.

In a June 1987 rating decision, the RO denied a compensable 
rating for history of impaired visual fields.

In June 1988, the Board concluded that service connection was 
originally intended only to include impaired visual field of 
the right eye, as a separately rated residual of the veteran 
service-connect fracture right zygomatic arch.

A September 1988 VA eye examiner found that the veteran had 
corrected visual acuity of 20/20 in both eyes.  The right eye 
had average visual field contraction of 27 degrees.  Based on 
this examination report, the RO assigned a 10 percent rating 
for impaired visual field of the right eye, effective from 
August 25, 1988.

In an August 1991 decision, the Board found that an effective 
date earlier than August 25, 1988 for a compensable rating 
for impaired visual field of the right eye was not warranted 
and affirmed the 10 percent rating for that disability.

At a March 1993 VA eye examination, the veteran's corrected 
visual acuity was 20/20 in the right eye.  The visual field 
results showed average visual field contraction of 39 degrees 
for the right eye.

A March 1994 statement from the Ponce Vision Center reflects 
that the veteran had 20/25 visual acuity in the right eye.

A March 1996 VA eye examination shows corrected vision of 
20/20 in the right eye.  Visual field results showed average 
visual field contraction of 36.2 degrees for the right eye.

In a May 1996 rating decision, the subject of this appeal, 
the RO continued the 10 percent rating.

VA treatment records from June 1991 to October 1997 did not 
reveal treatment for the veteran's right eye disability.

A February 2002 VA eye examination report shows corrected 
right distant vision of 20/40 and visual field concentric 
contraction to 52 degrees.  

Subsequent, VA records reflect treatment for cataracts.

An April 2004 VA eye examination report reveals visual acuity 
in the right eye of uncorrected of 20/50 (far) and corrected 
of 20/50 (far) and 20/40 (near).  Visual field in each eye 
was less than 20 degrees of concentric contraction.  The 
examiner noted that the February 2002 VA examination did not 
reveal loss of peripheral field of vision.  The examiner 
added that bilateral senile cataracts explained the decreased 
central vision.  Diagnoses included no evidence of pterygium 
recurrence status post excision of pterygium, refractive 
error, and age-related macular degeneration in both eyes.  
There was no ocular pathology found in the veteran secondary 
to trauma.

Based on a review of the evidence, the Board finds that a 
rating in excess of 10 percent is not warranted for the 
veteran's right eye disability.  In this case, there is no 
indication of any impaired field of vision that is related to 
the veteran's service-connected fracture of the zygomatic 
arch of the right eye.  Even so, concentric contraction of 
visual field of the right eye has not been shown to equal or 
be less than 15 degrees, and thus does not warrant a 20 
percent rating.  Although some of the VA examiners over the 
period from January 1993 to April 2004 have reported that the 
veteran had impaired field of vision in the right eye, the 
April 2004 VA examiner reported that there was no ocular 
pathology found in the veteran secondary to his in-service 
trauma.  Accordingly, there is no loss of field of vision 
attributable to the veteran's service-connected disability 
for consideration.

Finally, ratings for impairments of muscle function, 
diplopia, are evaluated under Diagnostic Code 6090.  The VA 
examination reports show no evidence of diplopia.  Moreover, 
VA treatment records do not show any complaints or findings 
of diplopia.  Therefore, there is no basis to consider the 
veteran's claim for an increased rating under Diagnostic Code 
6090.  38 C.F.R. § 4.84a, Diagnostic Code 6090 (2004).

In summary, the veteran's symptomatology does not rise to the 
level to satisfy any of the several criteria that could be 
used to justify an increased rating for his service-connected 
impaired visual field of the right eye.  Accordingly, his 
claim for an increased rating is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004). 

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected right eye disability, 
alone, presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, no evidence has been 
presented showing factors not already contemplated by the 
rating criteria, such as frequent periods of hospitalization, 
due solely to the veteran's service-connected right eye 
disability, as to render impractical the application of the 
regular schedular standards.  The Board notes that the only 
hospitalization he has had for his eyes was for the removal 
of a nonservice-connected pterygium of the left eye, not for 
his right eye disability.  Moreover, the veteran's vision 
problems appear to be related on nonservice-connected 
disorders such as cataracts, refractive error, and age-
related macular degeneration in both eyes.  The regular 
schedular standards and the rating currently assigned, 
adequately compensate the veteran for any adverse impact 
caused by his service-connected disability.  In light of the 
foregoing, the Board finds that the criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.


ORDER

Service connection for a mandible disorder is denied.

A rating in excess of 10 percent for field of vision 
impairment of the right eye is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


